Case 1:18-cv-00494-WES-LDA Document 56 Filed 09/14/20 Page 1 of 2 PageID #: 3442



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

  HOUSE OF BRANDS KJ PTY LTD.,
            Plaintiff,

                 v.                                          Case. No. 1:18-cv-00494-WES-LDA

  ALEX AND ANI, LLC; ALEX AND ANI
  SOUTH SEAS, LLC; and OMAR AJAJ,
  individually,
                Defendants.


                           STIPULATION OF DISMISSAL WITH PREJUDICE
                          FOR CLAIMS AGAINST DEFENDANT OMAR AJAJ


       Plaintiff House of Brands KJ Pty Ltd. (“Plaintiff”) and Defendants Alex and Ani, LLC, Alex

and Ani South Seas, LLC, and Omar Ajaj hereby stipulate and agree to the dismissal with prejudice

of all claims Plaintiff has brought in this action against Defendant Omar Ajaj, with attorney’s fees and

costs to be borne by the party incurring the same.



Dated: September 14, 2020

                                              Respectfully submitted and agreed to,

                                              /s/ Robert G. Flanders, Jr.
                                              Robert G. Flanders, Jr. (#1785)
                                              Timothy K. Baldwin (#7889)
                                              Whelan Corrente & Flanders LLP
                                              100 Westminster Street, Suite 710
                                              Providence, RI 02903
                                              Tel: (401) 270-4500
                                              Fax: (401) 270-3760
                                              RFlanders@whelancorrente.com
                                              TBaldwin@whelancorrente.com

                                              Richard S. Krumholz
                                              (admitted pro hac vice)
                                              Joseph D. Piorkowski
                                              (admitted pro hac vice)
                                              Alexandra Wendt
                                              (admitted pro hac vice)
Case 1:18-cv-00494-WES-LDA Document 56 Filed 09/14/20 Page 2 of 2 PageID #: 3443



                                             NORTON ROSE FULBRIGHT US LLP
                                             2200 Ross Avenue, Suite 3600
                                             Dallas, TX 75201
                                             Tel: (214) 855-8000
                                             Fax: (214) 855-8200
                                             richard.krumholz@nortonrosefulbright.com
                                             joseph.piorkowski@nortonrosefulbright.com
                                             alexandra.wendt@nortonrosefulbright.com


                                             Counsel for Plaintiff
                                             /s/ Richard S. Humphrey
                                             Richard S. Humphrey (#2920)
                                             Allyson M. Quay, (#9140)
                                             The Law Offices of Richard S. Humphrey
                                             3852 Main Road
                                             Tiverton, RI 02878
                                             Tel: (401) 624-6152
                                             staff@richardhumphreylaw.com

                                             Counsel for Defendants Alex and Ani, LLC, Alex and
                                             Ani South Seas, LLC, and Omar Ajaj



                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                             /s/ Robert G. Flanders, Jr.
                                             Robert G. Flanders, Jr.
WC50750
